Sognier, Judge.
All Risk Insurance Agency, Inc. (All Risk) sued Rockbridge Sanitation Company (Rockbridge) and its president and sole stockholder, James Babb on an open account and for fraudulent transfer of assets, respectively. The trial court granted Rockbridge’s motion to dismiss for insufficiency of service of process and denied Babb’s motion to dismiss, filed on other grounds. All Risk appeals.
“Unless the court in an order dismissing one of multiple defendants makes an express determination of finality as set out in [OCGA § 9-11-54 (b) (Code Ann. § 81A-154)] the case is still pending in the trial court and the procedure for interlocutory appeals must be followed. [Cit.]” Home Mart Building Centers v. Wallace, 139 Ga. App. 49 (228 SE2d 22) (1976). See American Mut. Liab. Ins. Co. v. Moore, 120 Ga. App. 624, 625 (171 SE2d 751) (1969). The order dismissing Rockbridge contained no express determination that there was no just reason for delay, and there was no express direction for the entry of such judgment. See OCGA § 9-11-54 (b) (Code Ann. § 81A-154). While the trial court granted a certificate for immediate review pursuant to OCGA § 5-6-34 (b) (Code Ann. § 6-701), there was no compliance by appellant with the requirement of a petition to this court for allowance of the appeal. Accordingly, the appeal is premature and must be dismissed. Clary v. Brown, 139 Ga. App. 799, 800 (229 SE2d 680) (1976); Home Mart Building Centers, supra.

Appeal dismissed.


Quillian, P. J., and Pope, J., concur.